Citation Nr: 0509549	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to January 
1952.  He died in October 2002.  The appellant is his widow.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of decisions rendered by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The certificate of death indicates that the veteran died in 
October 2002 from congestive heart failure and the effects of 
arteriosclerotic cardiovascular disease.  At the time of the 
veteran's death, service connection was in effect for the 
residuals of frostbite of the hands and feet, for which the 
combined evaluation was 70 percent.  A total rating based on 
unemployability due to service-connected disabilities was in 
effect from November 1998 until the veteran's death.  The 
Board acknowledges that the veteran's frostbite injuries were 
sustained in the battle for the Chosin Reservoir.

The record reflects that the veteran died while receiving 
inpatient treatment at the Lexington Medical Center in West 
Columbia, South Carolina.  The appellant has asserted that 
she had been told by the veteran's physician that his death 
was caused in part by his residuals of frostbite of his feet.  
The Board notes that no such medical opinion is of record and 
that the veteran's terminal hospital records have not been 
associated with the claims folders.  In light of these 
circumstances, the Board concludes that further development 
of the record is required to comply with the notification and 
duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004).  

In addition to the foregoing, the Board notes that the 
appellant has also claimed that she is entitled to 
nonservice-connected death pension benefits.  In this regard, 
the Board notes that the most recent financial information 
submitted by the appellant is dated in 2002.  On remand, the 
appellant should be afforded the opportunity to submit 
current financial information.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The appellant should be requested to 
submit any pertinent evidence in her 
possession.  In addition, she should be 
requested to submit medical evidence, 
such as a statement from a physician, 
supporting her contention that frostbite 
residuals played a material causal role 
in the veteran's death.  The best 
evidence would be a physician's statement 
indicating that there is a 50/50 chance 
that the veteran's frostbite residuals 
contributed substantially or materially 
to the cause of death; that there is a 
50/50 chance that frostbite residuals 
combined to cause death; or that there is 
a 50/50 chance that frostbite residuals 
aided or lent assistance to the 
production of death.  

The appellant should also be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who treated or evaluated the veteran for 
frostbite residuals or cardiovascular 
disease any time following his discharge 
from service.

2.  Then, the RO should attempt to obtain 
a copy of any pertinent records 
identified but not provided by the 
appellant.  The records obtained should 
include those pertaining to the veteran's 
terminal hospitalization in October 2002 
at Lexington Medical Center in West 
Columbia, South Carolina. 

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request her to submit the 
outstanding evidence.  

4.  The RO should mail the following to 
the appellant and ask her to complete the 
forms to determine her current financial 
status regarding whether she meets the 
income requirements for the payment of 
nonservice-connected death pension 
benefits:

a)  VA Form 21-0510, "Eligibility 
Verification Report Instructions;"

b)  VA From 21-8146, "Medical 
Expense Report;" and

c)  VA Form 21-0518-1, "Improved 
Pension Eligibility Verification 
Report (Surviving Spouse with No 
Children)."

5.  When all available pertinent medical 
records have been received, the RO should 
make arrangements for the claims folders 
to be reviewed by a physician with 
appropriate expertise.  Based upon the 
review of the claims folders and upon 
sound medical principles, the physician 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (fifty percent or better probability) 
that the veteran's service-connected 
residuals of frostbite of the hands and 
feet with peripheral neuropathy played a 
material causal role in his death.  The 
rationale for any opinion offered must 
also be provided.

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  Upon completion of the above, the RO 
should prepare a new rating decision and 
readjudicate the appellant's claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
she should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



